        Case 6:21-cv-00848-BKS-ML Document 6 Filed 08/26/21 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF NEW YORK


 SYLVIA SANTOS,                                            Case No. 6:21-CV-848 (BKS/ML)
                          Plaintiff,

        v.

 CAPPELLO’S, LLC,

                          Defendant.


                    NOTICE OF DISMISSAL PURSUANT TO RULE 41(a)(1)

       1.         Whereas Plaintiff Sylvia Santos filed the above-referenced case against Defendant

Cappello’s, LLC on July 28, 2021.

       2.         Whereas Defendant has not yet answered Plaintiff’s complaint, and thus dismissal

is appropriate without court order, pursuant to Federal Rule of Civil Procedure, Rule

41(a)(1)(A)(i).

       3.         Accordingly, pursuant to Federal Rule of Civil Procedure, Rule 41(a)(1)(A)(i),

Plaintiff hereby dismisses the complaint with prejudice.

       Dated: August 25, 2021                      Respectfully Submitted,

                                                    /s/ Benjamin Sweet
                                                    Benjamin J. Sweet
                                                    ben@nshmlaw.com
                                                    NYE, STIRLING, HALE & MILLER, LLP
                                                    1145 Bower Hill Road, Suite 104
                                                    Pittsburgh, PA 15243


                                                    Attorneys for Plaintiff Sylvia Santos
             August 26, 2021
